364 S.W.3d 807 (2012)
Roy James THOMPSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73593.
Missouri Court of Appeals, Western District.
April 24, 2012.
Karen Bourgeois and Kent Denzel, Columbia, MO, for appellant.
Shaun J. MacKelprang and Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before Division Four, LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL and CYNTHIA L. MARTIN, Judges.

ORDER
PER CURIAM.
Roy Thompson appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He contends the motion court clearly erred by failing to enter specific findings of fact and conclusions of law regarding a claim raised in his pro se Rule 24.035 motion. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court's judgment.
AFFIRMED. Rule 84.16(b).